                                                                                                                                                         ofl~o
... ·-·> ' '    f"
           AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                               Page 1



                                               UNITED STATES DISTRICT COURT
                                                          SOUTHERN DISTRICT OF CALIFORNIA

                                United States of America                                JUDGMENT IN A CRIMINAL CASE
                                                v.                                      (For Offenses Committed On or After November 1, 1987)


                              Julio Cesar Garcia-Gonzalez                               Case Number: 3:19-mj-22288

                                                                                        Lupe C Rodriguez
                                                                                        Defendant's Attorney


           REGISTRATION NO. 85600298
           THE DEFENDANT:
            ~ pleaded guilty to count(s) 1 of Complaint
                                                      ~~~~~~~~~~~~~~~~~~~~~~~~~~~~-



               D was found guilty to count(s)
                 after a plea of not guilty.
                 Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
           Title & Section                   Nature of Offense                                                            Count Number(s)
           8:1325                            ILLEGAL ENTRY (Misdemeanor)                                                  1

               D The defendant has beert found not guilty on count(s)               ~~~~~~~~~~~~~~~~~~~




               D Count(s)     ~~~~~~~~~~~~~~~~~~
                                                                                         dismissed on the.motion of the United States.

                                                           IMPRISONMENT
                      The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
               imprisoned for a term of:

                                           ~TIME SERVED                             D                                         days

                ~  Assessment: $10 WAIVED ~ Fine: WAIVED
               ~ Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
               the defendant's possession at the time of arrest upon their deportation or removal.
               D Court recommends defendant be deported/removed with relative,                          charged in case


                    IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
               of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
               imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
               United States Attorney of any material change in the defendant's economic circumstances.

                                                                                     Thursday, June 6, 2019
                                                                                     Date of Imposition of Sentence



                                                                                        ~ARRY.CKURREN
                              ~~---
               Received      .-~
                          DUSM

                                                                                     UNITED STATES MAGISTRATE JUDGE



               Clerk's Office Copy                                                                                                   3: 19-mj-22288
